J-A28041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: K.K., A MINOR               :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: K.M., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 652 MDA 2021

                Appeal from the Order Dated May 12, 2021
 In the Court of Common Pleas of Northumberland County Orphans' Court
                  at No(s): Adoptee No. 63 Year of 2019

 IN RE: K.M., A MINOR               :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: K.M., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 653 MDA 2021

                Appeal from the Order Dated May 12, 2021
 In the Court of Common Pleas of Northumberland County Orphans' Court
                  at No(s): Adoptee No. 64 Year of 2019

 IN RE: K.R., A MINOR               :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: K.M., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 654 MDA 2021

                Appeal from the Order Dated May 12, 2021
 In the Court of Common Pleas of Northumberland County Orphans' Court
                  at No(s): Adoptee No. 65 Year of 2019
J-A28041-21


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED: JANUARY 28, 2022

        Appellant, K.M. (“Mother”), files these consolidated appeals1 from the

orders of May 12, 2021,2 in the Northumberland County Court of Common

Pleas, granting the petition of Northumberland County Children & Youth

Services ("CYS” or the “Agency”) to terminate involuntarily Mother’s parental

rights to her minor, dependent daughters, K.K., born in March 2011, K.R.,

born in December 2014, and K.M., born in October 2018 (collectively, the




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 We observe that the trial court issued separate opinions as to each appeal.
However, given the interrelated factual and procedural background, as well as
the interrelated issues raised, we address these appeals together in one
memorandum.

2 While the dockets likewise reflect a recorded date of May 12, 2021, there is
no notation on the dockets that notice was given and that the orders were
entered for purposes of Pa.O.C.R. 4.6(b) (stating, “The clerk shall note in the
docket the date when notice was given to the party or to his or her counsel
under subparagraph (a) of this Rule.”). See Note Pa.O.C.R. 4.6 (noting that
the Rule is “derived from Pa.R.C.P. No. 236.”); see also Frazier v. City of
Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999) (holding that “an
order is not appealable until it is entered on the docket with the required
notation that appropriate notice has been given”); see also Pa.R.A.P. 108(a)
(entry of an order is designated as “the day on which the clerk makes the
notation in the docket that notice of entry of the decree has been given as
required by Pa.R.Civ.P. 236(b)”.). Thus, the orders were not entered and the
appeal period not triggered. Although we consider the matters on the merits,
we caution the Court of Common Pleas of Northumberland County as to
compliance with the rules with regard to the entry of orders.

                                           -2-
J-A28041-21



“Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

(8), and (b).3, 4 After review, we affirm.

       Relevant to these matters, as a result of concerns of substance abuse,

supervision, truancy, home conditions, and general parenting, K.K. and K.R.

were adjudicated dependent in July 2018, but remained in the home with

Mother. Notes of Testimony (“N.T.”), 10/20 & 21/20, at 74, 86.5 Subsequent

to further referral related to substance abuse, the Agency placed K.K. and K.R.

on September 19, 2018. Id. at 87. Thereafter, the Agency placed K.M. the

following month, on October 16, 2018, upon discharge from the hospital due

to positive illegal substance testing at birth. Id. at 84, 87-88. K.K. and K.M.

were placed with K.K.’s paternal grandparents.6     Id. at 142-43.   K.R. was

placed with her paternal grandfather. Id. at 133, 139. Notably, the Children

remained placed in these kinship resource homes.



____________________________________________


3 We observe that, while the Agency petitioned to terminate Mother’s parental
rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (b), the court
terminated Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),
(2), (5), (8), and (b).

4 The parental rights of the Children’s respective fathers were additionally
terminated by separate orders and decrees of the same date. No father filed
a separate appeal or is a participating party in the instant appeals.

5The notes of testimony for these hearing dates are contained in a singular,
continuously paginated volume.

6 In July 2020, Mother gave birth to a fourth child, who was also placed with
K.K. and K.M. Id. at 114. This fourth child was not a subject of the hearings
in question and is not a subject of these appeals.

                                           -3-
J-A28041-21



        As recounted by the court, “At the adjudication hearings, []Mother was

ordered to enroll herself in Parenting Class, submit to drug screening, ensure

the school-aged children attend school, enroll [K.R.] in Head Start, maintain

safe and stable housing, maintain or obtain employment or financial security

for the family, enroll in counseling to address her substance abuse issues.”

Trial Court Opinion (“T.C.O.”) (K.K.), 6/30/21, at 2 (unpaginated).7

        Thereafter, the Agency filed petitions for the termination of parental

rights on December 17, 2019.               After several continuances, the court

eventually conducted hearings on October 20 and 21, 2020.            Mother was

present and represented by counsel. While none of the Children’s fathers were

present, all were represented by counsel.            Further, the Children were

represented by a guardian ad litem as well as legal counsel.8 The Agency

presented the testimony of Allison Jacoby, SWAN LSI paralegal; Michael

Gillum, M.A., licensed clinical psychologist, who prepared a bonding

evaluation9 and testified as an expert in psychology per stipulation of the

parties; Lexus Turrisi, former intake caseworker, the Agency; Diana Stine,

casework supervisor, the Agency; Dana Fuller, family resource worker, the

____________________________________________


7 While the court issued separate opinions for each child, they are substantially
similar. As such, reference to and citation to the trial court opinion is to the
opinion for K.K.

8 The Children were represented by guardian ad litem, Cindy Kerstetter,
Esquire, and legal counsel, Brian Ulmer, Esquire. Each submitted briefs to this
Court in support of termination of Mother’s parental rights.

9   Mr. Gillum’s report was marked and admitted as Agency Exhibit A.

                                           -4-
J-A28041-21



Agency; Melissa Eisenhour, permanency caseworker, the Agency; R.Z., K.K.’s

paternal grandfather, and K.K.’s and K.M.’s resource parent; and Roger

Hilbert, CYN Treatment Court. The parties stipulated as to the testimony of

K.R.’s paternal grandfather and resource parent, J.R.          Additionally, the

guardian ad litem again presented the testimony of Melissa Eisenhour.

Further, K.K. testified without Mother present.10 Lastly, Mother testified on

her own behalf.11, 12

       By orders of May 12, 2021, the court granted the Agency’s petitions to

terminate involuntarily Mother’s parental rights as to each of the children.

Further, by decrees also dated May 12, 2021, the court terminated Mother’s


____________________________________________


10 Aside from Mother, who was present in the courtroom, the witnesses
presented testified virtually via Zoom. Presumably, this was due to the
COVID-19 pandemic.

11  While incorporated during the termination hearing, N.T., 10/20 & 21/20, at
79-80, the dependency records for the Children were not included as part of
the certified records forwarded to this Court. On August 31, 2021, the Agency
filed an application requesting this Court enter an Order directing that the
dockets from the dependency court be forwarded to complete the record.
Pursuant to order of September 9, 2021, the application was denied without
prejudice to refile the application with a pinpoint citation as to where the trial
court incorporated the related lower court dependency dockets. Per Curiam
Order, 9/9/21. The Agency failed to refile their application including the
citation details. Nonetheless, we do not find this fatal to our disposition of the
instant appeals.

12Pursuant to order of October 21, 2020, the court provided for the parties to
submit a brief as closing argument by November 13, 2020. Mother filed a
brief on November 13, 2020. The court further scheduled a telephone
conference for October 28, 2020 as to visitation involving K.K. and K.M.
Further information surrounding this conference is not contained in the record.


                                           -5-
J-A28041-21



parental rights.13 Thereafter, on May 20, 2021, Mother, through appointed

counsel, filed timely notices of appeal, as well as concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), as to

the court’s orders.       Mother filed amended notices of appeal and concise

statements of errors complained of on appeal on June 15, 2021.           Mother

appeals from the court’s orders and not the decrees. This Court consolidated

Mother’s appeals sua sponte on June 23, 2021.

       On appeal, as to K.K., Mother raises the following issues for our review:

       1. Whether the [c]ourt abused its discretion by terminating
       Appellant’s parental rights preventing her from seeing her child
       when natural father is still involved despite the continued refusal
       to cooperate or participate with [the Agency] and their
       recommendations?

       2. Whether the [c]ourt erred by terminating Appellant’s parental
       rights when [the Agency] did not offer appropriate resources to
       Appellant in an effort to follow through with their
       recommendations?

       3. Whether the [c]ourt erred by terminating Appellant’s parental
       rights when the Coronavirus pandemic caused a challenge for
       Appellant and child to appropriately bond when visits were only
       occurring via social media platforms (i.e. Zoom)?

       4. Whether the [c]ourt abused its discretion by terminating
       Appellant’s parental rights when the resource parents of child
       verbally discouraged child from having a relationship with
       Appellant?

       5. Whether the [c]ourt abused its discretion by terminating
       Appellant’s parental rights when the resource parents prevented
       Appellant from spending meaningful time with her child?
____________________________________________


13 In addressing the length of time between the termination hearing and the
issuance of the court’s decision, the court acknowledged that it afforded
Mother additional time. T.C.O. at 3-4 (unpaginated).

                                           -6-
J-A28041-21



Mother’s Brief (K.K.) at 7-8 (suggested answers omitted).14

        As to K.M., Mother raises the following issues for our review:

        6. Whether the [c]ourt erred by terminating Appellant’s parental
        rights without the confirmation of the paternity of child’s biological
        father?[15]

        7. Whether the [c]ourt erred by terminating Appellant’s parental
        rights when [the Agency] did not offer appropriate resources to
        Appellant in an effort to follow through with their
        recommendations?

        8. Whether the [c]ourt erred by terminating Appellant’s parental
        rights when the Coronavirus pandemic caused a challenge for
        Appellant and child to appropriately bond when visits were only
        occurring via social media platforms (i.e. Zoom)?

        9. Whether the [c]ourt abused its discretion by terminating
        Appellant’s parental rights when the resource parents prevented
        Appellant from spending meaningful time with her child?

Mother’s Brief (K.M.) at 38-39 (suggested answers omitted).

        Lastly, as to K.R., Mother raises the following issues for our review:

        10. Whether the [c]ourt abused its discretion by terminating
        Appellant’s parental rights preventing her from seeing her child
        when natural father is still involved despite the continued refusal
        to cooperate or participate with [the Agency] and their
        recommendations?

        11. Whether the [c]ourt erred by terminating Appellant’s parental
        rights when [the Agency] did not offer appropriate resources to
        Appellant in an effort to follow through with their
        recommendations?


____________________________________________


14While Mother’s brief consists of separate briefs at to each child, we note the
continuous pagination.

15   Mother concedes this issue is waived. Mother’s Brief (K.M.) at 44.

                                           -7-
J-A28041-21


      12. Whether the [c]ourt erred by terminating Appellant’s parental
      rights when the Coronavirus pandemic caused a challenge for
      Appellant and child to appropriately bond when visits were only
      occurring via social media platforms (i.e. Zoom)?

Mother’s Brief (K.R.) at 65 (suggested answers omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at 827. We have previously emphasized our deference to trial
      courts that often have first-hand observations of the parties
      spanning multiple hearings. See In re R.J.T., [608 Pa. 9, 26-27,
      9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).




                                      -8-
J-A28041-21



      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004).




                                      -9-
J-A28041-21



Here, we analyze the court’s termination decree pursuant to Section

2511(a)(2) and (b), which provide as follows:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                      ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the

                                    - 10 -
J-A28041-21


      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re S.C., 247 A.3d 1097, 1104 (Pa.Super. 2021) (quoting In re

Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (internal citation

omitted)). “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.” Matter of

Adoption of M.A.B., 166 A.3d 434, 443 (Pa.Super. 2017) (quoting In re

N.A.M., 33 A.3d 95, 100 (Pa.Super. 2011)).        As such, “A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.”   In re S.C., supra at 1105 (quoting In re Z.P., 994 A.2d

1108, 1118 (Pa.Super. 2010).

      Instantly, in finding grounds for termination of Mother’s parental rights,

the trial court reasoned:

             It is evident to this [c]ourt that Mother (and the biological
      [f]athers) are unable and unwilling to provide loving, caring,
      nurturing parenting to these children. Mother’s struggle with her
      substance addiction continues to plague her life. Mother has
      struggled to both admit she needs the help and consistently seek
      it out. Typical red-flags in a person’s recovery are present here.
      Mother maintains a relationship with a paramour who actively
      uses. Mother is not credible in her rendition of day-to-day
      occurrences. She alternates between admitting she has a problem
      and identifying as “not having” a substance use disorder.


                                     - 11 -
J-A28041-21



           While the [c]ourt is sympathetic to a [m]other who
     obviously loves her children, it cannot be denied that Mother failed
     to provide for the [C]hildren in the roughly two years this case has
     been active. In addition to Mother’s failure to remedy the
     circumstances which led to placement, she has also demonstrated
     a settled purpose of relinquishment.            Mother essentially
     disappeared from March of 2020 until August of 2020. During this
     time, she had no contact with the Agency, her attorney, nor her
     children. This evidences a settled purpose of relinquishment on
     the part of Mother.

T.C.O. at 6 (unpaginated).

     Mother, however, argues that she made efforts at reunification and

remedying the causes of the Children’s placement.         She references her

visitation, her completion of parenting classes, her attempts at drug and

alcohol treatment, and her attempts to repair and clean her house. Mother’s

Brief (K.K.) at 17-20. Mother maintains:

     Therefore, it is clear that Mother had been attempting to comply
     with the Agency in order to alleviate the conditions and causes of
     the placement of her child. The conditions and causes of the
     placement can be, and were being addresse[d], contrary to the
     requirements under Section 2511(a)(2), as Mother actively sought
     out drug and alcohol counseling at different places in an attempt
     to locate a facility she could afford, she worked towards becoming
     sober, she progressively worked on fixing the concerns with her
     house, she became employed, she attended majority of her visits
     with her children, she retained a good relationship with one
     [r]esource [p]arent, and she successfully completed her parenting
     classes.

Id. at 20-21.

     A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2).        Significantly, Melissa Eisenhour,

Agency permanency caseworker, testified that the conditions that led to



                                    - 12 -
J-A28041-21



placement still existed at the time of the termination hearing, approximately

two years after placement.         N.T., 10/20 & 21/20, at 119.   Ms. Eisenhour

further confirmed that Mother’s progress and compliance were previously

deemed “minimal” and would still be classified as such at that time. Id. at

122. She noted that Mother was not cooperative and had not completed all

required services for reunification. Id. at 268. Ms. Eisenhour stated:

       Q. [Mother] testified under oath that she has been cooperative
       with the agency as of late, and has completed all of her services,
       and that there is nothing else that she could have done in order
       to reunify with her children. Would you agree with that?

       A. I would not.

       Q. And[,] in particular, why would you disagree with that?

       A. Because as of the last time I drug tested her, which was
       September 25th, she was still using illegal substances.[16] She is
       still refusing to sign child permanency plans. Prior to [Mother’s
       youngest child’s birth] I hadn’t heard from her in months despite
       numerous attempts; knocking on her door, calling her, texting
       her, leaving her notes, writing her letters.

       Q. Was or is her house in shape for those children to move back
       in?

       A. They couldn’t come home today. There is no heat in the home.
       And the roof is -- looks like it is ready to fall in, to me. I also
       asked her during the family group to have the code inspector
       willingly come to her home to make sure it was safe, and she
       refused.

Id.   Similarly, Mr. Gillum noted Mother’s lack of commitment as well as

personality traits that are “resistant to change.”     Id. at 34-37; see also
____________________________________________


16 We observe that, at the time of the hearing, after three prior intake
appointments at three different facilities beginning in December 2019, Mother
had been engaged in an intensive outpatient drug and alcohol treatment
program since September 16, 2020, a month prior. Id. at 117-18.

                                          - 13 -
J-A28041-21



Agency Exhibit A at 10-11 (“She has not demonstrated commitment for two

years nor has she sought assistance to achieve the goals necessary to

reunify.”).

      Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused the Children

to be without essential parental control or subsistence necessary for his

physical and mental well-being. See In re Adoption of M.E.P., 825 A.2d at

1272. Moreover, Mother cannot or will not remedy this situation. See id. We

are mindful of our standard of review set forth above, and reiterated in S.P.,

and, most recently, in In re S.K.L.R., ___ Pa.___, 256 A.3d 1108, 1127, 1129

(2021), that we must not substitute our judgment for that of the trial court.

As we discern no abuse of discretion, we do not disturb the trial court’s

findings.

      To the extent that Mother’s argument includes an assertion of a lack of

reasonable efforts on the part of the Agency, this is waived for failure to

discuss this in the argument section of her brief. See In re W.H., 25 A.3d

330, 339 n.3 (Pa.Super. 2011), appeal denied, 611 Pa. 643, 24 A.3d 364

(2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here

an appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.”); see also In re M.Z.T.M.W., 163

A.3d 462, 465-66 (Pa.Super. 2017).




                                     - 14 -
J-A28041-21



      Regardless, even if not waived, such a challenge is without merit. When

reviewing a termination decree on appeal, courts are not required to consider

reasonable efforts provided to a parent. See In the Interest of: D.C.D.,

629 Pa. 325, 342-343, 105 A.3d 662, 672 (2014) (concluding, “Neither

subsection (a) nor (b) requires a court to consider the reasonable efforts

provided to a parent prior to termination of parental rights.” Although the

Court recognized “the provision or absence of reasonable efforts may be

relevant to a court's consideration of both the grounds for termination and the

best interests of the child[,]” it held that the provision of reasonable efforts is

not a requirement for termination.).

      We next determine whether termination was proper under Section

2511(b). As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M. a/k/a
      L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 (1993)], this
      Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 620 Pa. at 628, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer



                                      - 15 -
J-A28041-21



that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the Section 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In determining that termination of Mother’s parental rights favors the

Children’s needs and welfare under Section 2511(b), or best interests, the

trial court stated:

               The discussion relative to the best interests of the [C]hildren
        is more sorrowful by far. As the psychologist testified, [K.K.] (in
        particular) maintains some hope that Mother will turn herself
        around. But [K.K.] testified in the hearing and was adamant she
        wanted no contact with Mother. It was evident to the [c]ourt the
        hurt, indeed the anguish, [K.K.] must be feeling to be confronted

                                       - 16 -
J-A28041-21


       with a [m]other during visits that she no doubt loves very much
       but cannot reside with. It is this kind of emotional trauma that
       motivates [c]ourts to not force children to wait for permanency.

             Despite the obvious love and compassion that Mother has
       for these children, their need for developmentally appropriate
       parenting outweighs her need for her children. Since clear and
       convincing grounds for termination are present, the [c]ourt’s focus
       shifts to whether termination is in the best interests of the
       [C]hildren. In this case, it is.

T.C.O. at 6-7 (unpaginated).

       As to Section 2511(b), upon review, we likewise discern no abuse of

discretion.    At the time of the hearing the Children had been placed for

approximately two years. N.T., 10/20 & 21/20, at 84, 87-88, 142-43. During

this time, Mother’s visitation never progressed beyond supervised visitation.

Id. at 122-23. Further, Mother went for an extended period of time in the

spring/summer of 2020 without visitation.17 Id. at 114, 117. As a result,

psychologist, Michael Gillum, who conducted a bonding assessment, found

that Mother had a “very minimal” bond with K.K. Id. at 25; see also Agency

Exhibit A at 10. Mr. Gillum stated, “So I think [K.K.] is an angry child. And

she has the right to be. But I believe that she probably wants contact with

____________________________________________


17 Ms. Eisenhour recounted a lack of scheduled visitation from mid-March 2020
to the beginning of August 2020 while Mother was pregnant. N.T., 10/20 &
21/20, at 114. Although Ms. Eisenhour indicated that Mother maintained
telephone contact with K.K. during this period, she reported a lack of contact
with the Agency as well as K.R.’s resource parent during this time. Id. at 114,
117.     Notably, K.R.’s resource parent still allowed additional in-person
visitation, despite COVID-19, but Mother ceased visitation and contact after
Easter 2020 until July 2020. Id. at 117. We additionally recognize that K.K.’s
and K.M.’s resource father noted other instances where there were missed
visits or telephone calls. Id. at 148.


                                          - 17 -
J-A28041-21



her mother. However, overall, I determined that there is a very minimal bond

between [K.K.] and [Mother].” Id. at 25. He reported “no bond” between

Mother and K.M. Id. at 33-34; see also Agency Exhibit A at 10. “. . .I would

say taking all the information into account, including the testing and the

history, there is just not much of a bond.” Id. at 34. Lastly, he found Mother’s

bond with K.R. “approached the normal range” or was “just in the normal

range.”   Id. at 27-29, 32; see also Agency Exhibit A at 10.        Mr. Gillum

indicated that, given Mother’s lack of commitment for an extended period of

time with respect to her substance abuse issues, it was unlikely that Mother

would be able to improve her bond with the Children. Id. at 34-37 (“. . . [M]y

prognosis for the future is that in terms of possibly improving her bonding, or

improving her relationships with her four daughters, I’m afraid I would say it

is guarded. There is not much of a chance with improving because she hasn’t

demonstrated any commitment for the past two years under really high

motivational circumstances. So I don’t think -- I think it is unlikely that she

and the [C]hildren can enhance their relationship unless, as I said to the

[c]ourt, unless she unexpectedly does decide to[] quit using illegal drugs, does

get treatment and can maintain it.”). He further opined that, while K.K. and

K.R. would experience initial short-term symptoms as a result of severing any

relationship with Mother, they would nonetheless be resilient and recover. Id.

at 40-42. As to K.R., Mr. Gillum stated:

            . . .And I would say in [K.R.]’s case, she would certainly
      experience at least short[-]term emotional -- at least mild to
      moderate, maybe some emotional trauma if that bond was

                                     - 18 -
J-A28041-21


      completely separated. I believe [K.R.] would recover from that.
      It wouldn’t necessarily be long[-]term psychological damage or
      emotional damage. . . .

             However, at her age, normally children do recover. . . .

Id. at 40. Likewise, as to K.K., he stated:

             I believe with [K.K.] there would be initially some impact.
      I believe that -- as I diagnosed her already, I think she already
      demonstrates anxiety and depression around abandonment
      issues regarding her mother. She is also very upset about that
      issue. So I believe that she would continue to be upset if there
      was a termination of parental rights and no contact.

            However, I believe [K.K.] would be resilient and bounce
      back with pretty minimal symptoms within a couple of months. I
      think that she hasn’t had much contact with her mother in -- her
      mother is not really interacting with her in an appropriate way, or
      not enough. So yes, I think [K.K.] would be essentially fine in the
      short term and the long term. Although initially she would have
      some symptoms. . . .

Id. at 42.

      Moreover, K.K. and K.M. are placed with K.K.’s paternal grandparents.

At the time of the hearing, they were placed for approximately two years and

doing well. N.T., 10/20 & 21/20, at 143-44. As testified by K.K.’s paternal

grandfather, R.D.Z., K.K. and K.M. “are doing extremely well here. They seem

to like it, that’s for sure.”   Id.   Similarly, K.R. is placed in her paternal

grandfather’s home where she is “doing well in his home and flourishing.” Id.

at 133.

      Also significant, K.K. testified that she does not want to return to her

Mother and would like to remain with her paternal grandparents. Id. at 160.

Discussing when she lived with her Mother, K.K. recounted a lack of food, lack

of heat, poor home conditions, and truancy.       Id. at 160-61.   K.K. further

                                      - 19 -
J-A28041-21



reported not only that Mother would lock her outside, but that she felt unsafe

living with Mother as Mother would hurt her. Id. at 166-67.

      Hence, the record supports the trial court’s finding that the Children’s

developmental, physical and emotional needs and welfare favor termination

of parental rights pursuant to Section 2511(b). See T.S.M., 620 Pa. at 628,

71 A.3d at 267.

      While Mother may profess to love the Children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. The Children are entitled to permanency

and stability. As we stated, a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

      To the extent that Mother includes challenges to subsection (b) related

to the fact that K.K.’s and K.R.’s fathers will still get to see them, that her

bond with the Children was affected by the COVID-19 pandemic, and that

K.K.’s and K.M.’s resource parents discouraged and prevented a relationship

between she and the Children, such challenges do not convince us that the

trial court abused its discretion.




                                      - 20 -
J-A28041-21



       Mother contends that the court abused its discretion in terminating her

parental rights as K.K.’s and K.R.’s fathers will still be afforded the ability to

have regular contact with them, an opportunity which will not be extended to

her. Mother’s Brief (K.K.) at 14-16. Mother highlights that K.K.’s and K.R.’s

fathers made no efforts whatsoever towards reunification and cooperating

with the Agency, in contrast to her efforts. Id. at 15-16.

       As to the COVID-19 pandemic, Mother argues that K.K.’s and K.M.’s

resource parents did not allow in-person visitation during the pandemic and

that contact via telephone and social media is insufficient to establish a bond

and for reunification. Id. at 23-24.

       Mother further asserts that K.K.’s and K.M.’s resource parents

discouraged and prevented a relationship between herself and her children.18

Id. at 24-25. Mother points to the fact that she had a strained relationship

with the resource parents and that the resource father expressed his opinion

that her parental rights should be terminated. Id. She contends that the

resource parents prevented communication and additional visitation. Id. at

25-27.

       As the record corroborates the trial court’s determinations, we find no

abuse of discretion. Critically, any argument as to continuing contact post

____________________________________________


18 To the extent that Mother presents the discouragement of a relationship
with Mother and prevention of spending meaningful time as separate issues
and/or arguments, given that these are closely interconnected, we address
them together.


                                          - 21 -
J-A28041-21



termination is irrelevant to the consideration of whether terminating Mother's

parental rights will serve the developmental, physical, and emotional needs

and welfare of K.K. and K.R. See In re K.H.B., 107 A.3d 175, 184 (Pa.Super.

2014).   Rather, of consequence, is an analysis of Mother’s bond with the

Children and their relationship with their resource parents, as reflected above.

      Further, here, the termination petitions were filed in December 2019,

several months prior to concerns and restrictions commencing in the United

States related to the COVID-19 pandemic.            Moreover, Mother ceased

scheduled visitation from mid-March to August 2020, which coincided with her

pregnancy. Id. at 114, 117. Although K.R.’s resource parent still allowed

additional in-person visitation, despite the COVID-19 pandemic, Mother

ceased visitation and contact after Easter 2020 until July 2020. Id. at 117.

While the court gave credence to assertions of alienation, T.C.O. at 6 n.4

(unpaginated), the evidence supports the determination as to the Children’s

needs and welfare, and we do not disturb it.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Orders affirmed.




                                     - 22 -
J-A28041-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




                          - 23 -